     Case 1:18-cv-12241-WGY Document 19 Filed 05/07/19 Page 1 of 10



                    UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS

___________________________________
                                   )
DEMOND HICKS,                      )
                    Plaintiff,     )
                                   )
          v.                       )              CIVIL ACTION
                                   )              NO. 18-12241-WGY
LIEUTENANT JAMES REDD, JR.,        )
                                   )
                    Defendant.     )
___________________________________)


YOUNG, D.J.                                             May 7, 2019

                          MEMORANDUM & ORDER

     The plaintiff Demond Hicks (“Hicks”) sued Lieutenant James

Redd, Jr. (“Redd”) under section 1983 of chapter 42 of the

United States Code for alleged violations of his Eighth

Amendment rights.   Compl., ECF No. 1.     Redd seeks dismissal of

the action on the basis of non-mutual claim preclusion.         Def.’s

Mot. Dismiss Claim Preclusion, ECF No. 12; Mem. Law Supp. Def.’s

Mot. Dismiss Claim Preclusion (“Def.’s Mem. Claim Preclusion”),

ECF No. 13.   Redd contends that the Court’s final judgment in

Hicks’ earlier lawsuit against Redd’s subordinates precludes

this suit.    See Judgment, Hicks v. Public Safety Sec’y, No. 17—

cv-10195-WGY, ECF No. 73 (D. Mass. Oct. 12, 2018) (“Hicks I”),

appeal docketed, No. 18-2041 (1st Cir. Oct. 24, 2018).

     The present motion requires the Court to consider the

bounds of res judicata.
     Case 1:18-cv-12241-WGY Document 19 Filed 05/07/19 Page 2 of 10



I.   PRINCIPLES OF RES JUDICATA

     First, res judicata “has the dual purpose of protecting

litigants from the burden of relitigating an identical issue

with the same party or his privy and of promoting judicial

economy by preventing needless litigation.”       Parklane Hosiery

Co., Inc. v. Shore, 439 U.S. 322, 326 (1979).       To this end, the

federal rules and courts encourage litigants to bring all

related claims in a single lawsuit.      The rules do so, in part,

by disallowing suits seeking to adjudicate claims that arise

from the same nucleus of operative fact as claims that were

previously adjudicated, and that were, or could have been,

brought.   Gonzalez v. Banco Cent. Corp., 27 F.3d 751, 755-56

(1st Cir. 1994) (citing Kale v. Combined Ins. Co., 924 F.2d

1161, 1165 (1st Cir. 1991)); see also Fed. R. Civ. P. 18, 19, 20

(liberally permitting joinder of claims and parties).

     Second, the federal rules facilitate claim preclusion with

liberal amendment standards; pursuant to Federal Rule of Civil

Procedure 15, a plaintiff may amend his or her complaint as

matter of right within 21 days of service of the complaint or a

responsive pleading, but also anytime thereafter with the

permission of the opposing party or the court, which the court

is “freely to give . . . when justice so requires.”

     Finally, “the achievement of substantial justice rather

than symmetry is the measure of the fairness of the rules of res

                                  [2]
      Case 1:18-cv-12241-WGY Document 19 Filed 05/07/19 Page 3 of 10



judicata.”   Blonder-Tongue Labs. v. University of Ill. Found.,

402 U.S. 313, 325 (1971) (quoting Bruszewski v. United States,

181 F.2d 419, 421 (3d Cir. 1950)).

      Here, Hicks did not have an opportunity to sue Redd for

alleged violations of his Eighth Amendment rights despite his

sincere efforts beginning early in the litigation.         Applying the

above principles to the present case, the Court rules that

substantial justice is best achieved by allowing Hicks’ case

against Redd to move forward.

II.   PROCEDURAL HISTORY

      Hicks’ attempt to sue Redd has taken a circuitous route,

which the Court sketches out as it is relevant here.         See

Medina-Padilla v. United States Aviation Underwriters, Inc., 815

F.3d 83, 85-86 (1st Cir. 2016) (“Where a motion to dismiss is

premised on res judicata, [the court] may take into account, in

addition to the well-pleaded facts in the complaint, the record

in the original action.”).

      On February 1, 2017, Hicks filed a complaint against Daniel

Bennett, the Secretary of the Massachusetts Executive Office of

Public Safety and Security, and the Massachusetts Department of

Corrections (“the Department”) alleging various violations of

the Americans with Disabilities Act and section 1983 of chapter

42 of the United States Code.      Compl., Hicks I, ECF No. 1.

After Bennett and the Department moved to dismiss, Defs.’ Mot.

                                   [3]
     Case 1:18-cv-12241-WGY Document 19 Filed 05/07/19 Page 4 of 10



Dismiss Failure State Claim and Mem. Law Supp. Defs.’ Mot.

Dismiss Failure State Claim, Hicks I, ECF Nos. 11-12, Hicks

voluntarily dismissed Bennett and sought leave to amend to add

three additional defendants: Officers “McGlynn” and “Povado” and

Lieutenant “Redd,” Notice Voluntary Dismissal Secretary Bennett

and Mot. Amend Compl. Add 3 Defs., Hicks I, ECF Nos. 15-16.

     On April 4, 2017, the Court allowed the Department’s

pending motion to dismiss “without prejudice to the filing of a

motion to amend setting forth a plausible claim for relief

against the individuals sought to be added as defendants.”

Order, Hicks I, ECF No. 20.

     Hicks thus once again filed for leave to amend, with one

critical error: in his motion to amend, he expressed an intent

to “amend to reflect the identity and the actions of officers

McGlynn, Povado, Redd,” Mot. Leave File Am. Compl. Pursuant

Ct.’s Order 4/4/17, Hicks I, ECF No. 22, but in the proposed

complaint attached to his motion, he named only McGlynn and

Polvado, Am. Compl., Hicks I, ECF No. 22-1.       This seeming

oversight ultimately doomed Hicks’ ability to include Redd in

his original suit.

     On April 13, 2017, the Court denied Hicks’ motion to file

an amended complaint, ruling that there were no allegations

“concerning who, if anyone, is alleged deliberately to have

denied the petitioner necessary medical care.”       Order,

                                  [4]
          Case 1:18-cv-12241-WGY Document 19 Filed 05/07/19 Page 5 of 10



Hicks I, ECF No. 25.

      On review, the First Circuit affirmed “the dismissal of all

claims except for the Eighth Amendment Claim,” ruling the

allegations “sufficient to withstand a motion to dismiss an

Eighth Amendment claim.”         USCA Judgment, Hicks I, ECF No. 30.

      Redd contends that Hicks “did not assign error with the

Court’s denial of his request to add Lt. Redd as a defendant” in

his appeal to the First Circuit.          Def.’s Mem. Claim Preclusion

2.   This is not entirely accurate; Hicks’ appeal to the First

Circuit challenged this Court’s dismissal of his complaint for

failure to state a claim, which applied to all of the Defendants

without distinction.        Notice Appeal Order Dismissing Case, Hicks

I, ECF No. 26.       This Court infers that the First Circuit made no

mention of Redd in its judgment because it considered only

Hicks’ proposed amended complaint, which named only McGlynn and

Polvado, rather than the motion to amend, which named all three

officers.1      Assuming that the First Circuit considered only

Hicks’ proposed amended complaint, the First Circuit’s judgment

affirming this Court’s dismissal of Hicks’ complaint with the

exception of the Eighth Amendment claims against McGlynn and


      1This assumption is critical to the Court’s analysis. If
this Court understood that the First Circuit had considered the
Eighth Amendment allegations as to Redd in addition to those as
to McGlynn and Polvado, and nonetheless reversed this Court’s
order only as to the latter two officers, it would be clear that
the present action is barred by a final judgment on the merits.
                                       [5]
     Case 1:18-cv-12241-WGY Document 19 Filed 05/07/19 Page 6 of 10



Polvado does not constitute a final judgment on the merits as to

the viability of a claim against Redd.

     After the First Circuit’s ruling in June 2018, Hicks

refiled his amended complaint (the version naming only McGlynn

and Polvado), Hicks I, ECF No. 39, and the case was scheduled

for trial on October 1, 2018.

     Defendants McGlynn and Polvado made their pretrial

disclosures on October 1, 2018.     Hicks I, ECF Nos. 60-62.      The

Court notes, here, that McGlynn and Polvado did not strictly

comply with Federal Rule of Civil Procedure 26(a)(3)’s

requirement that each party make such disclosures at least

thirty days before trial.    Three days later, Hicks again filed

to amend his complaint to include Redd, noting that the

Defendants’ pretrial disclosures evinced the import of Redd’s

inclusion in the suit.    Hicks I, ECF No. 65.     The Court

dismissed this pending motion on the ground of timeliness at the

start of the bench trial on October 10, 2018.       Tr. Bench Trial

5:8-11, Hicks I, ECF No. 85.

III. ANALYSIS

     The Court’s denial of the motion to amend (on the day of

the trial) does not amount to an adjudication on the merits

triggering claim preclusion because the Court’s denial relied

solely on the risk of disruption to the trial that was about to

begin.   See Integrated Techs. v. Biochem Immunosystems, 2 F.

                                  [6]
     Case 1:18-cv-12241-WGY Document 19 Filed 05/07/19 Page 7 of 10



Supp. 2d 97, 102-03 (D. Mass. 1998) (noting that a denial of a

motion for leave to amend is not an adjudication on the merits

when it is based “only on concern about its disruptive effect on

the pending litigation,” so “ordinary principles of claim

preclusion should determine whether the plaintiff should be

permitted to assert such a new claim in a separate lawsuit”).

     Further, nothing suggests that Hicks dawdled when the

import of Redd’s exclusion became clear to him, as he sought to

amend his complaint just three days after the Defendants made

their pretrial disclosures, which made frequent reference to the

lieutenant.   Cf. Silva v. City of New Bedford. 660 F.3d 76, 80-

81 (1st Cir. 2011) (no inequity in precluding plaintiff’s claims

against City based on preclusive effect of prior adjudication of

similar claims against City’s police officers when plaintiff

“waited nearly ten months to move to amend her complaint,” a

delay that she did not explain).

     Claim preclusion applies only when there is “(1) a final

judgment on the merits in an earlier proceeding, (2) sufficient

identicality between the causes of action asserted in the

earlier and later suits, and (3) sufficient identicality between

the parties in the two actions.”     Banco Santander v. Lopez-

Stubbe (In re Colonial Mortg. Bankers Corp.), 324 F.3d 12, 16

(1st Cir. 2003) (citing Gonzalez, 27 F.3d at 755).

     The first two elements are present here: there was a final

                                  [7]
       Case 1:18-cv-12241-WGY Document 19 Filed 05/07/19 Page 8 of 10



judgment on the merits, see Tr. Bench Trial, and there is

sufficient identicality between the causes of action, compare

Compl. with Compl., Hicks I.

       Had Redd been in privity with or sufficiently closely

related to Officers McGlynn and Polvado, Hicks would be estopped

from relitigating the claim he brought against McGlynn and

Polvado against Redd, regardless of any prior attempt to include

him.   See Negrón-Fuentes v. UPS Supply Chain Sols., 532 F.3d 1,

9 (1st Cir. 2008) (“[C]laim preclusion can sometimes operate in

favor of a party -- e.g., one in privity with or closely related

to a defendant from the original action -- who was not named in

the previous law suit.”).      McGlynn and Polvado lack a

sufficiently close relationship with Redd, however, for res

judicata to apply here.

       Whether a sufficiently “close and significant relationship”

exists is a fact-specific question.        Airframe Sys., Inc. v.

Raytheon Co., 601 F.3d 9, 16 (1st Cir. 2010).         Since the purpose

of res judicata is to prevent duplicative proceedings when the

parties already had an incentive and opportunity to litigate all

of their claims related to an issue, see Apparel Art Int’l v.

Amertex Enters., 48 F.3d 576, 583 (1st Cir. 1995), courts assess

whether the defendants in the earlier action had the same

incentives to defend against the claims as the new defendant,

see Rhode Island Hosp. Tr. Nat’l Bank v. Ohio Cas. Ins. Co., 789

                                    [8]
       Case 1:18-cv-12241-WGY Document 19 Filed 05/07/19 Page 9 of 10



F.2d 74, 82 (1st Cir. 1986).

       Here, neither Polvado nor McGlynn had an incentive (beyond

mere collegial loyalty) to protect Redd’s rights.          In fact, the

Court’s findings following the October 10, 2018 bench trial

rested on the absence the evidence that the delay of which Hicks

complained was attributable to McGlynn or Polvado.          More

specifically, the Court found that the delay could not be

attributed to McGlynn because he promptly reported Hicks’

medical need to Redd.      Tr. Bench Trial 86:19-25, 89:10-14.          It

is quite possible, therefore, that a delay could be attributed

to Redd, who, according to the Court’s October 10, 2018

findings, learned of Hicks’ medical need at approximately 12:35

p.m.   Tr. Bench Trial 85:2-86:17.        Hicks was not removed from

his cell for medical treatment until approximately 12:59 p.m.

Id. at 87:13-18.

       The Court expresses no view on the merits but simply notes

the facts above as they relate to its conclusion that Hicks’

allegations as to Redd are materially different from those as to

McGlynn and Polvado.     See In re El San Juan Hotel Corp., 841

F.2d 6, 14 (1st Cir. 1988) (holding that res judicata did not

bar similar claims against one co-defendant where factual

allegations were distinct); see also Casilla v. New Jersey State

Prison, No. 05-cv-4590-FLW, 2008 WL 4003664, at *7-8 (D.N.J.

Aug. 22, 2008) (holding prior summary judgment ruling in favor

                                    [9]
      Case 1:18-cv-12241-WGY Document 19 Filed 05/07/19 Page 10 of 10



of commissioner of state department of corrections did not

preclude section 1983 deliberate indifference claim against

prison administrator when prior case rested on insufficient

evidence specific to that defendant’s role in plaintiff’s

injury).

IV.   CONCLUSION

      As the facts laid out above demonstrate, Hicks timely

evinced an effort to bring this claim against Redd.          In

addition, Redd lacks sufficient identicality to the defendants

named in the prior trial to require res judicata to apply.

Redd’s motion to dismiss is hereby DENIED.        As this case

overlaps Hicks I in major respects, all parties will be served

by a prompt trial.     The case is placed on the September running

trial list.



      SO ORDERED.


                                              /s/ William G. Young
                                              WILLIAM G. YOUNG
                                              DISTRICT JUDGE




                                   [10]
